F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 16 1998

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk


 KENNEDY DENETCLAW,

          Plaintiff-Appellant,
                                                       No. 98-2152
 v.                                                (D.C. No. CIV-98-75)
                                                     (Dist. New Mex.)
 UNITED STATES OF AMERICA,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

      Kennedy Denetclaw was convicted of assault with a dangerous weapon,

assault resulting in serious bodily injury, and maiming. The conviction was

affirmed. See United States v. Denetclaw, 96 F.3d 454 (10th Cir. 1996). Relying

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
on a separate concurrence in our opinion in Denetclaw, Mr. Denetclaw contends

in this action under 28 U.S.C. § 2255 that his Sixth Amendment right to effective

assistance of counsel was violated when his attorney in the criminal action did not

properly object to the admission of his tribal court guilty plea, which was used to

impeach his credibility. The district court held that Mr. Denetclaw’s Sixth

Amendment rights were not violated, granted a Certificate of Appealability, and

denied Mr. Denetclaw’s motion to proceed in forma pauperis on appeal. We grant

ifp status and affirm.

      Mr. Denetclaw’s section 2255 petition was referred to a magistrate judge

who wrote a careful analysis explaining why Mr. Denetclaw’s right to effective

assistance of counsel was not violated under the standards set out in Strickland v.

Washington, 466 U.S. 668 (1984). The district court adopted that analysis.

Because we agree substantially with the magistrate judge’s Recommended

Disposition, we hold that Mr. Denetclaw received effective assistance of counsel

in his criminal trial and appeal.

      The judgment of the district court denying Mr. Denetclaw’s section 2255

petition is AFFIRMED.

                                               ENTERED FOR THE COURT


                                               Stephanie K. Seymour
                                               Chief Judge


                                         -2-